Cooke, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 3, 1969, which determined that claimant was disqualified from receiving, unemployment insurance benefits effective June 6, 1968 on the ground that he voluntarily left his employment without good cause '(Labor Law, § 593, subd. 1). Claimant was employed as a commission salesman with a monthly advance, in a given territory handling approximately 300 items for a concern dealing in specialized office equipment. From time to time, certain articles were removed from the lines of all sales personnel and others added and, after certain machines were eliminated in December, 1967 from the listings of salesmen including claimant, a disagreement took place, resulting in termination of the employment. There was proof that other salesmen in the area did better after the disputed withdrawal of merchandise. Whether claimant resigned or was discharged and whether there was good cause for the separation, within the meaning of the Labor Law, were factual questions within the sole province of the board if its determinations were supported by substantial evidence (Matter of Bubenstein [Catherwood], 33 A D 2d 950), and the instant record does not warrant disturbance of the board’s decision. Decision affirmed, without costs. Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Cooke, J.